Citation Nr: 1311806	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-33 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial evaluation for post-traumatic stress disorder (PTSD) in excess of 70 percent. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Roanoke, Virginia, respectively. 

In June 2008, June 2009, and March 2010, the Veteran testified at Decision Review Officer (DRO) hearings.  Transcripts of those proceedings are of record. 

In April 2011, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

This appeal was previously before the Board in July 2011, when it was remanded for further development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review. 

The issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) was among the issues before the Board in July 2011.  Entitlement to TDIU effective from the March 7, 2007, date of claim was granted in a February 2013 rating decision.  This is considered a complete grant of the benefit sought on appeal, and this matter is no longer before the Board.  

The February 2013 rating decision also increased the initial evaluation for the Veteran's service connected PTSD to 70 percent, effective from the March 6, 2007 date of claim for service connection.  However, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the evaluation assigned by the February 2013 rating decision is less than the maximum evaluation of 100 percent allowed by law and regulation, this matter remains on appeal.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records are negative for reports of injury, complaints or treatment regarding the lower back and the Veteran has indicated he did not sustain any specific injury during service.  

2.  A relationship between the Veteran's current degenerative disc disease and active service has not been established by either continuity of symptomatology or competent medical opinion.  

3.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood; there is no showing of total occupational or social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in August 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has been met in this case.  The Veteran's available service treatment records have been obtained, including his discharge examination.  In January 2013, a Formal Finding on the Unavailability of the Veteran's complete service treatment records was entered into the record.  

The VA has a heightened duty to assist the veteran when records are missing and presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

However, the Board notes that the Veteran states he did not sustain any specific back injury during service and he does not claim to have been treated for his back during service.  Given these contentions, and the fact that the available records include the discharge examination, the unavailability of the complete service treatment records is of little harm to the Veteran's claim of service connection for his back.  The service treatment records are not relevant to the PTSD claim, as service connection has already been established for that disability.  

Further regarding the duty to assist, private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Records have been obtained from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a low back disability due to active service.  He does not assert that he sustained any specific injury to his low back during service or that he sought treatment for back pain while on active duty.  However, he drove a truck during service and was required to frequently lift heavy objects when loading the truck and when changing the tires.  He states that his post service occupations have not required such heavy lifting, and believes his current disability is the result of the wear and tear his back sustained during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this provision applies only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As 38 C.F.R. § 3.309 includes degenerative arthritis, and as the current evidence shows that the Veteran has degenerative changes of the lumbar spine, continuity of symptomatology must be considered.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's service treatment records are incomplete.  However, the records that are available are negative for complaints or treatment for a back disability.  The October 1970 discharge examination revealed a normal spine and no complaints were noted.  He signed a statement upon discharge in December 1970 that there had been no change in his health since the October 1970 examination.  

The post service medical records include the report of a February 2001 private check-up at which the Veteran reported back pain.  There was some mild tenderness in the lumbar muscles.  His pain was characterized as chronic by the same examiner in August 2001.  An X-ray study obtained at that time showed likely degenerative disc disease at L5 to S1 with disc space narrowing and mild spurring.  There was also degenerative facet disease and minimal spurring at L4 to L4.  

VA treatment records dated in September 2001 show that the Veteran was seen in an emergency room with reports of back pain.  A September 2001 VA X-ray study also revealed a reduction in the L5-S1 disc space with irregularities and areas of sclerosis involving the adjacent end-plates of L5 and S1.  

January 2002 private medical records include an assessment of low back pain due to degenerative disc disease.  The Veteran continued to complain of back pain at a June 2002 private examination.  

Records obtained from the SSA include the report of a September 2006 X-ray study that showed moderate degenerative narrowing at the L5-S1 interspace.  There appeared to have been a laminectomy at that level.  At an October 2006 private examination, the Veteran indicated that he had experienced pain in the low back region for about two or three years.  He attributed it to frequent back use at work.  

At an August 2007 physical therapy consult, the Veteran reported experiencing pain at all times.  

In a November 2008 statement, the Veteran could not state whether his back disability was caused by active service.  However, he indicated that the service was where he had all his heavy back use, and it had "came back on me in my older years."  He stated that he did not use his back at work that much, so it could not be caused by his current work.  

The Veteran testified at the June 2009 hearing that he had experienced back strains during active service.  He did not seek treatment for these strains but treated them himself with ice.  Under questioning from his representative, the Veteran said he had always experienced some types of pain since discharge but it gets worse every year.  After service he had worked on an assembly line at a plant where he did not have to lift over 15 pounds.  The Veteran indicated he had sought treatment from Dr. B. for back complaints within a few years after discharge after service.  See Transcript. 

At the April 2011 hearing before the undersigned Veterans Law Judge, the Veteran asserted that the only heavy lifting he had ever done on a regular basis was in active service, during which time he served as a truck driver.  He did not have any problems in service.  After service he worked as a machine operator for 26 years, and this job did not involve any heavy lifting.  The Veteran could not recall when he first went to the doctor but did recall he was still working at the time.  His spouse added that the Veteran would occasionally have back symptoms while he was still working but the symptoms had become worse over the last five or six years.  

The Veteran was afforded a VA examination of his back in August 2011.  The claims folder was reviewed by the examiner.  The Veteran reported experiencing pain during active service, but this pain seemed to get better.  The pain then recurred around 1972 due to heavy lifting at his place of work.  His last occupation had been as a pack room operator which required extensive heavy lifting, bending, twisting, and prolonged standing.  After the completion of the examination and interview, and obtaining an X-ray study, the diagnosis was degenerative disc disease at L5 to S1.  The examiner opined that it was less likely than not that the Veteran's back disability was the result of active service, based upon review of the claims folder, service treatment records, interview, and examination.  The examiner noted that the Veteran did not report and never sought treatment for a back injury in service.  Rather, the Veteran first sought treatment in 2003, which was 35 years after service.  The Veteran was also described as having worked in a physically demanding job after service, to include as pack room operator.  This required extensive heavy lifting, twisting, bending and prolonged standing.  The examiner noted that degenerative disc disease is a condition in which the intervertebral discs dehydrate and shrink.  It was a normal part of aging, and the majority of people have some degeneration by age 30.  The examiner stated that degenerative disc disease was normal, and only a few people suffered symptoms. 

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that entitlement to service connection for a lower back disability is not warranted.  

The records establish that the Veteran has been diagnosed with degenerative disc disease at L5 to S1 since at least 2001.  Thus, the requirement of a diagnosis of a current disability has been met.  However, the evidence does not show that the Veteran sustained an injury to the back during service, or that the current disability is otherwise related to active service.  

Again, the service treatment records are negative for evidence of an injury to the back, and the discharge examination shows that the spine was normal.  Although these records are incomplete, the Veteran has not asserted that he sustained any specific injury during service.  He also did not seek treatment for his back during service but instead treated himself with ice packs when he experienced back pain.  While his testimony of using ice to relieve his aching back during service is credible, it does not establish that he had a chronic back disability at that time.  Rather, the overall lay statements of record tend show the onset of chronic back pain years following service, as explained below.

Regarding a relationship between the current disability and service, the Veteran testified that he initially sought treatment for his back disability a few years after discharge from Dr. B.  In fact, the earliest treatment records from Dr. B. are dated in 2001.  The Veteran also first began to receive treatment from VA in 2001.  Neither the private medical records nor the VA medical records indicate that the Veteran had received any treatment for back pain prior to 2001.  Instead, the October 2006 records received from SSA indicate that the Veteran's back pain had begun only a few years earlier.  Given the Veteran's vague and contradictory account as to whether or not he has experienced lower back pain on a regular basis since discharge from service, his statements lack the credibility to establish a continuity of symptomatology between active service and the current disability.  Similarly, as there are no medical records to confirm the existence of a back disability prior to 2001, continuity of symptomatology may not be established on the basis of treatment records.  

There is also no credible medical opinion to relate the Veteran's current back disability to active service.  The August 2011 VA examiner confirmed the diagnosis of degenerative disc disease, but stated it was less likely than not related to active service.  Instead, the examiner indicated that the Veteran's findings were normal for his age.  There is no other competent medical opinion to the contrary.  Moreover, to the extent that the examiner may have failed to account for the Veteran's statements of have back aches in service that he treated with ice, as explained above the overall evidence fails to demonstrate chronic disability at that time, and thus the examiner's deficiency in this regard is thus of no prejudice to the Veteran.  

The Board recognizes the Veteran's sincere belief that his back disability is due to wear and tear from heavy lifting during service.  However, he is not competent to provide evidence regarding a complex medical question such as whether or not heavy lifting can result in the development of degenerative disc disease many years later, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the absence of a competent medical opinion relating the current lower back disability to active service, the Board concludes that entitlement to service connection for a lower back disability is not established.  

Increased Evaluation

The Veteran contends that the initial 70 percent evaluation currently assigned for his PTSD is inadequate.  He argues that he has been totally disabled both occupationally and socially from the date he initially submitted his claim for service connection.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his PTSD assigned following the grant of service connection.  The Court has found that there is a distinction between a disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The record shows that entitlement to service connection for PTSD was established in a September 2008 rating decision.  A 30 percent evaluation was assigned, effective from the March 6, 2007 date of claim for service connection.  The evaluation was increased to 50 percent in a June 2009 rating decision, which was made effective only to October 30, 2008.  However, the February 2013 rating decision increased the evaluation to the current 70 percent, also effective from the March 6, 2007.  

The rating criteria for PTSD are found at 38 C.F.R. § 4.130, Code 9411.  This states that PTSD is evaluated under the General Rating Formula for Mental Disorders.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is provided when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation of time or place; memory loss for names of close relative, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Ibid.  

In this case, the Veteran was provided with an examination at a VA Center for Traumatic Stress in March 2007.  He had good grooming and hygiene.  His psychomotor activity level and speech were normal, and his thought processes were logical and goal directed.  His memory remained grossly intact.  He did not report experiencing hallucinations and he did not appear to be experiencing delusions.  The Veteran reported symptoms such as recurrent intrusive recollections and dreams; avoidance symptoms; irritability or anger outburst and difficulty concentrating; hypervigilance and exaggerated startle response; and a depressed mood with diminished interest.  He did not have any suicidal or homicidal thoughts.  The Veteran did not work.  He had recently been self employed as a cabinet maker, and had also worked a full time job until 1998.  He still earned some money from woodworking but had diminished interests.  The Veteran was married, and felt close to his adult daughters.  The diagnosis was PTSD, chronic, mild to moderate, and depression.  The examiner assessed the Veteran's strengths to include having leisure skills and interests, a religious affiliation and support network, and having support from family and friends as well as a positive marriage.  His GAF score was estimated to be 52.  

The Veteran reported similar symptoms at an April 2007 VA examination.  He denied suicidal or homicidal ideations and had good social supports.  The GAF score was 55.  

The Veteran was afforded a VA PTSD examination in September 2008.  Regarding his work history, he had been employed at a nylon plant for 26 years until the plant either closed or moved.  Afterwards, he was self employed, making cabinets and woodworking, although he had gradually lost interest in this over the past five years due to his PTSD symptoms.  He had been married to his only wife for 36 years, and they continued to get along pretty well with no significant marital problems.  The Veteran otherwise reported limited social interactions stating that he did not have many close friendships.  He did have some casual relationships with people.  He was active in his church and taught Sunday school.  On examination, the Veteran denied suicidal and homicidal ideations.  His hygiene was adequate and there was no impairment of thought processing.  He did not have delusions or hallucinations.  He reported mild short term memory problems but could remember important things.  His nightmares were down to about one a week, and he had upsetting intrusive memories about twice a week.  The Veteran avoided reminders of the Vietnam War.  He described hyper startle reactions and hypervigilance.  At times he had poor concentration.  The diagnosis was PTSD, mild.  The GAF score was 70.  

A June 2009 follow up examination states that the Veteran's PTSD symptoms were partly controlled.  He reported about one day a week in which we would wake up feeling depressed.  His sleep was pretty good although he had nightmares once or twice a week.  He denied suicidal and homicidal ideations as well as psychotic symptoms.  The diagnosis was PTSD, and his GAF was 55.  

The Veteran's most recent VA examination was conducted in August 2011.  The claims folder was reviewed by the examiner.  The Veteran reported that his only employment was making bookshelves and similar objects and selling them at craft shows.  His last regular employment was with a nylon company for 26 years until it shut down.  He had been married for 38 years, described his wife as supportive, and they generally got along.  The Veteran also had good rapport with his daughters when he was able to see them.  He did not have a lot of close individual social relationships outside of family.  The Veteran had moved to a smaller church but did not attend as regularly due to reasons unrelated to PTSD.  On examination, he did not have any significant emotional distress.  He did not have suicidal or homicidal ideations, and there were no psychotic symptoms.  Speech was normal and he did not have full blown panic attacks.  He reported some mild impulse control problems as well as anxiety.  He had intrusive memories on a daily basis, and was irritable and hypervigilant.  The diagnosis was PTSD, and the GAF was 55.  The examiner stated he did not see any evidence that the PTSD would render the Veteran unable to maintain gainful employment.  He also generally got along with his wife and family and had a limited social life.  

In addition to the VA examinations, VA treatment records show that the Veteran has been followed on a regular basis by a VA psychiatrist since 2007.  He has also participated in group therapy.  Treatment records from 2012 show that his symptoms basically remain as before, and when GAF scores were entered they ranged from 50 to 55.  

The Board finds that entitlement to a 100 percent schedular evaluation for PTSD has not been demonstrated by the evidence.  The Veteran does not have symptomatology that is productive of both total occupational and social impairment.  He has consistently displayed symptoms such as sleep disturbances, nightmares, intrusive thoughts, irritability, hypervigilance, anxiety and occasional feelings of panic.  However, he has never had symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  He has never been in danger of hurting himself or others, and he has always been able to perform activities of daily living.  The Veteran is oriented, and has only periodic episodes of mild memory impairment.  

As noted above, entitlement to TDIU has been established, and the Board need not address the Veteran's employability any further.  However, the medical evidence consistently shows that the Veteran has been married for many years and maintains a good relationship with his wife and children.  While his social life outside the home is limited, he does maintain some casual relationships and has been active in his church.  The Board concludes that the Veteran has never had symptoms that result in total social impairment.  The GAF scores that have been demonstrated during this period range from 50 to 70, none of which equate to total social impairment.  Therefore, the criteria for a 100 percent evaluation have not been met.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular criteria in this case are adequate.  The Veteran has multiple symptoms that result in occupational and social impairment.  The criteria contemplate all social and occupational impairment regardless of the symptoms that cause such impairment.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lower back disability is denied. 

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


